Citation Nr: 1449180	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues have been recharacterized to comport with the evidence of record.

In September 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right ear hearing loss disability was noted upon the Veteran's service entrance examination.  

2.  There was no increase in the right ear hearing loss disability during service.  


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A December 2010 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an October 2013 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in February 2011, and an addendum opinion was obtained in March 2011.  The addendum opinion was inadequate for rating purposes.  Another VA examination was conducted in October 2013 and it is adequate for adjudicating the claim because the examiner conducted a clinical evaluation, reviewed the medical history, and described the claimed disability in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Veterans are presumed to have entered service in sound condition as to their health.  VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet.App. 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Analysis

The Veteran's June 1966 induction examination revealed audiometric findings with puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30 (45)
20 (30)
10 (20)
10a (20)
10 (15)

[For the purposes of adjudication, the Board has converted these audiometric results from the standards set forth by the American Standards Association (ASA), to the standards set by the International Standards Organization- American National Standards Institute (ISO-ANSI).  The ISO-ANSI figures are in parentheses].

The Veteran's service treatment records do not reflect complaints of hearing loss.  His DD-214 confirms a military occupational specialty (MOS) of cook.

The Veteran's August 1968 separation examination revealed audiometric findings with puretone thresholds, in decibels (and in ISO-ANSI units), were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
X
10

Hearing thresholds at 3000 Hz were not reported.  No hearing defect was noted on the examination report.  On the Veteran's Report of Medical History that was completed in August 1968, he denied hearing loss.

Post-service VA and private treatment records reflect diagnoses of sensorineural hearing loss, but do not contain medical opinions regarding whether the right ear hearing loss that pre-existed entrance into military service underwent any increase in severity during service.  

Of note, is a November 2010 private medical record from Dr. Demoville that shows the Veteran reported he had noticed a decline in his hearing over the past year.  Also notable, is a November 2010 VA clinical record that shows the Veteran reported that he had noticed a distinct loss of hearing in both ears, which had started 'a couple of years ago.'

In a statement received from the Veteran in January 2011, he reported that he was exposed to loud noise in service due to weapons training.  He explained that he and others had to be prepared to deploy to the Russian border and fire nuclear rounds if necessary and therefore, he spent more time than usual in the field firing his gun.  

At a VA examination in February 2011, the Veteran reported a gradual onset of hearing loss approximately 2 years ago and which was not associated with any specific event.  The examiner provided a diagnosis of sensorineural hearing loss and opined that it was less likely than not that such hearing loss was related to service.  In a March 2011 addendum, the examiner expressed the opinion that it is less likely than not that the current hearing loss is the result of military noise exposure.

At a VA examination in October 2013, an examiner indicated that based on review of the claim file and when considering the converted audiometric threshold findings from the Veteran's induction exam, the Veteran demonstrated a pre-existing hearing loss in the right ear from 500-1000 Hz on entrance to service.  The examiner also noted that at time of separation, the Veteran demonstrated an improvement in his hearing, as all thresholds were within normal limits.  The examiner therefore concluded that there is no evidence to support the claim that the Veteran's hearing loss worsened during his military service.  The examiner also concluded that the Veteran's right ear hearing loss was less likely than not permanently aggravated by military service.

As a right ear hearing loss disability was noted upon entering service in August 1966, the Veteran is not presumed to have been in sound condition upon entrance into service as it relates to a right ear hearing acuity.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his right ear hearing loss, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n.

Although the Veteran reports in-service noise exposure due to weapons training exercises, there is no evidence of worsening of the preexisting right ear hearing loss during active military service.  That is, there were no complaints of right ear trauma or hearing loss during service, and right ear hearing acuity at separation from service had not worsened as is shown by the separation examination.  The Board's conclusion is further confirmed by the VA opinion provided in October 2013 by an audiologist, who is qualified through education, training, or experience to offer an opinion regarding the severity of the Veteran's sensorineural hearing loss.  That examiner's opinion was that the right ear hearing loss which was present at service entrance was not aggravated during military service, but was actually shown to have improved therein.  

The VA opinions received in February 2011 and March 2011 are considered inadequate as the examiner did not convert the audiometric results from the entrance examination, and did not discuss whether a preexisting right ear hearing loss disability had been aggravated in service.  

Considering the VA examiner's October 2013 findings, and in the absence of any competent and medical evidence to the contrary, the VA opinion is persuasive medical evidence against the claim on the question of whether the preexisting right ear hearing loss disability was permanently worsened during service.

As it is evident that there was no increase in the severity of the pre-existing right ear hearing loss disability during service; in-service aggravation is not demonstrated.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.

The Board has considered the Veteran's assertion that his current right ear hearing loss is related to noise exposure in service, but an opinion as to whether his preexisting hearing loss in the right ear was permanently aggravated during military service is a complex medical question for which lay testimony is not competent evidence.  Even if he were competent to provide such an opinion, and the Board found his statements credible and probative, they would be outweighed by the more probative VA opinion as such opinion was based on an examination, a review of the medical history and a cogent rationale.  

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for right ear hearing loss is not warranted.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

In September 2013, the Board remanded the issue of service connection for left ear hearing loss for a medical nexus opinion on whether there is clear and unmistakable evidence that the Veteran had a left ear hearing loss defect, infirmity, or disorder that preexisted his military service; and if so, whether there was evidence that such preexisting left ear hearing loss disorder increased in severity in service.

At a VA examination in October 2013, an examiner correctly noted that upon entrance to service, hearing loss was demonstrated in the left ear at 6000 Hz.  The examiner then discussed whether such preexisting hearing loss had worsened during service and, ultimately concluded that left ear hearing loss was less likely than not permanently aggravated by military service.  

Unfortunately, the Board failed to clarify that the preexisting hearing loss in the left ear at 6000 Hz does not constitute a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385.  Thus, the presumption of soundness attached with respect to left ear hearing when the Veteran entered military service.  This lack of clarity in the prior Remand has, unfortunately, resulted in an inadequate medical opinion from the VA examiner and another addendum must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the examiner that provided the October 2013 opinion for an addendum.  If that examiner is unavailable, the claim file must be provided to a new examiner with appropriate expertise.  The entire claim file, to include all electronic files, must be reviewed by the new examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not that a current left ear hearing loss disability is related to service or, had onset during service, or manifested within one year of discharge. 

The examiner is advised that that the preexisting hearing loss in the left ear at 6000 Hz does not constitute a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385.  Accordingly, the Veteran's left ear hearing is presumed normal upon entry into service for purposes of this medical opinion.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


